Proceeding under article 78 of the Civil Practice Act to review a determination by the commissioner of public safety of the city of White Plains firiding petitioner guilty of two charges preferred against him and dismissing him from the police department. The proceeding has been transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination unanimously confirmed, without costs, and the petition dismissed. No opinion. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ. [See 283 App. Div. 670.]